Citation Nr: 1739960	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disability, diagnosed as foot rash.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1967, with meritorious service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed foot rash began in service and has persisted since that time.


CONCLUSION OF LAW

Service connection for a skin disability, diagnosed as foot rash, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The medical evidence of record documents that the Veteran has been diagnosed with foot rash during the period of the current claim (including by a VA medical provider in June 2016).  The Veteran has reported that he has had ongoing foot rash ever since his service in the Republic of Vietnam (and that he has consistently self-treated such rash with Vaseline), and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms since his Vietnam service are the most probative evidence of record addressing a causal link between his current skin disability and his military service.  There are no opinions of record to the contrary.  Thus, service connection for a skin disability, diagnosed as foot rash, is warranted.  See 38 C.F.R. § 3.303(b).

[The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a skin disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]


ORDER

Service connection for a skin disability, diagnosed as foot rash, is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


